[Letterhead of Skadden, Arps, Slate, Meagher & Flom LLP] June 15, 2012 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Guggenheim Dynamic Opportunities Fund N-2 Filing Ladies and Gentlemen: On behalf of Guggenheim Dynamic Opportunities Fund, we are enclosing herewith for filing pursuant to the Securities Act of 1933, as amended (the “Securities Act”), and the General Rules and Regulations of the Securities and Exchange Commission (the “Commission”) thereunder, and the Investment Company Act of 1940, as amended, and the General Rules and Regulations of the Commission thereunder, one electronically signed Registration Statement on Form N-2 (the “Registration Statement”). A fee of $114.60 to cover the registration fee under the Securities Act has been paid. If you have any questions or require any further information with respect to this filing, please call me at (212) 735-3406 or Kevin Hardy at (312) 407-0641. Very truly yours, /s/ Michael K. Hoffman Michael K. Hoffman Enclosure
